Case 1:19-cv-01984-RML Document 11-10 Filed 05/03/19 Page 1 of 9 PagelD #: 210

EXHIBIT “G”
Decision
Case 1:19-cv-01984-RML Document 11-10 Filed 05/03/19 Page 2 of 9 PagelD #: 211

FILED
IN CLERK'S OFFICE

UNITED STATES DISTRICT COUR® STRICT COURTED.Ny,
EASTERN DISTRICT OF NEW YORK DEC 042017 x

‘Ne 17-CV-3986 (JFB)(AYS) LONG | SLAN OFFICE
morn PM,
a

IN THE MATTER OF THE APPLICATION OF GREGORY J OHNSON,

Petitioner,

VERSUS

THE COUNTY OF SUFFOLK, THE SUFFOLK COUNTY POLICE DEPARTMENT, AND
COSTCO WHOLESALE CORPORATION,

Respondents.

MEMORANDUM AND ORDER
December 4, 2017

JOSEPH F. BIANCO, District Judge: order to, in part,

Petitioner Gregory Johnson (“Johnson”
or “petitioner”) commenced this proceeding
via verified petition (the “petition”) in the
Supreme Court of the State of New York,
County of Suffolk, pursuant to N.Y.
C.P.L.R. §§ 403 and 3102(c), seeking an
order for pre-dction disclosure from Suffolk
County and the Suffolk County Police
Department (the “SCPD,” and, together, the
“Suffolk County respondents”) and Costco
Wholesale Corporation (‘“Costco,” and,
collectively, “respondents”).! (Verified Pet.
(“Pet.”), ECF No. 1-1 at 2-8.) Petitioner,
who was injured in a trip and fall accident at
a Costco warehouse, sought discovery of
video surveillance and photographs of the
scene of his injury, as well as the 911

recordings made following his injury, in -

 

' The state court proceeding is referred to herein as
“the § 3102(c) proceeding” or “the pre-action
disclosure proceeding.”

identify potential
defendants to a future lawsuit.

The New York Supreme Court issued an
order to show cause on June 21, 2017,
instructing respondents to appear before the
court on July 6, 2017 to show cause why an
order should not be entered pursuant to
§ 3102(c). (Order to Show Cause
(“O.S.C.”), ECF No. 13-3 at 2-4.)

On July 5, 2017, respondent Costco filed
a notice of removal pursuant to 28 U.S.C.
§ 1441, premised on diversity jurisdiction.
(Notice of Removal, ECF No. 1.) Petitioner
then filed a motion to remand this action to
New York Supreme Court (ECF No. 13),

‘and Costco thereafter cross-moved to

dismiss the petition (ECF No. 14).

Pending before the Court are
(1) petitioner’s motion ‘to remand, and
(2) respondent Costco’s cross-motion to
dismiss the petition. For the reasons that

7,

 
follow, the Court concludes that Costco has
failed to .show that there is diversity
jurisdiction and, therefore, that the Court
lacks subject matter jurisdiction. In
particular, assuming arguendo that - pre-
action disclosure proceedings under N.Y.
C.P.L.R. § 3102(c) are removable, this
particular action is not removable because
(1) the parties to the pre-action disclosure
proceeding are not diverse, and (2) even if
the Court were to confine its analysis (as
respondent Costco suggests) to whether
diversity jurisdiction would exist in the
potential future underlying personal injury
action (rather than assessing the citizenship
‘of the parties in the pre-action disclosure
proceeding), it is far from clear based upon
the record before this Court that there would
necessarily be diversity jurisdiction even
when the underlying personal injury action
is brought. In other words, there is a lack of
clarity as to whether there may be an
additional putative defendant in the future
underlying personal injury action (other than
Costco) who is not diverse with plaintiff,
and plaintiff cannot make that determination
without obtaining additional information
through the pre-action _ disclosure
proceeding. In this case, Costco has not
shown that the pre-action disclosure
proceeding is being brought in state court
with non-diverse, nominal defendants in bad
faith, simply to avoid restrictions in federal
discovery rules that would otherwise apply
in an underlying federal action. In sum,
under the circumstances of this case, there is
no basis for the Court to exercise subject
matter jurisdiction over this pre-action
disclosure proceeding. To hold otherwise
could result in a federal court exercising
Jurisdiction over a pre-action disclosure
proceeding with non-diverse parties, in
connection with a future lawsuit for which
there also may be no federal subject matter
jurisdiction.

Case 1:19-cv-01984-RML Document 11-10 Filed 05/03/19 Page 3 of 9 PagelD #: 212

Accordingly, the Court must remand this
pre-action disclosure proceeding to state
court pursuant to 28 U.S.C. § 1447(c).

I. BACKGROUND
A. Facts

_ The following facts are taken from the
petition. On April 14, 2017, petitioner, a
member of Costco, was injured at the Costco
warehouse retail store located at 3000
Middle Country Road in Nesconset, New
York (the “Costco warehouse”). (Pet. {f 5,
12.) Specifically, shortly before noon,
petitioner was in the back of the Costco
warehouse where the bundled paper goods
were displayed on the open floor, and, while
retrieving a bundle of paper towels, “caught
his foot on/in a makeshift display platform
which had several tiers of the bundles
stacked on top of each other, causing him to
trip and fall hard on his left upper
extremity.” (/d. {J 12-13.)

After falling, petitioner observed that the
display platform was comprised of “several
low-lying wooden freight skids” (“skids”),
which were obscured, in part, by the
materials stacked upon them. (id. 13.)
According to petitioner, the skids “were
irregular in their configuration with spaces
between them, had protruding edges beyond
the displayed merchandise, and had large
trap-like holes along the front and sides of
the wood exactly where a shopper would
naturally position their feet in order to pick-

-up the merchandise.” (Id.)

Within moments of the fall, witnesses

called 911 and reported the incident and the

need for an ambulance. (Jd. J 14.) The
SCPD responded to the 911 call, confirmed
that petitioner had fallen at the Costco
warehouse, and coordinated with the
Nesconset Fire Department EMS to
transport petitioner to the hospital. (Jd.)

 
At the hospital, petitioner was diagnosed
with “multiple comminuted and displaced
fractures of the surgical neck of the left
humerus,” and a surgical trauma specialist

indicated that joint replacement was needed. .

(Id.) The joint replacement was performed
on April 26, 2017. (Id)

. B. Procedural History

On June 19, 2017, Johnson filed a
petition in the Supreme Court of the State of
New York, County of Suffolk, pursuant to
N.Y. C.P.L.R. §§ 403 and 3102(c), seeking
pre-disclosure discovery from the Suffolk
County respondents and Costco, including
video surveillance and photographic
materials and 911 call recordings and
transmissions, in order to “assist in
ascertaining the identities of those who may
be parties to the claim (apart from Costco),”
(Pet. {J 16-18); “assist in framing the legal
documents of the forthcoming action” (id.
{ 18); and “preserve those recording and
images as material and necessary
information for the use at trial of
[petitioner’s] claim” (id).

On June 21, 2017, Judge William -B.
Rebolini issued an order to show cause,
returnable on July 6, 2017, directing
respondents to appear before the court to
show cause why an order should not be
entered pursuant to § 3102(c). (O.S.C. 1-2.)
On July 3, 2017, the Suffolk County
Attorney’s Office submitted an affirmation
on behalf of the SCPD stating that it would
not object to producing the requested 91]
recordings for which the SCPD is the
custodian if the court were to order their
production. (Caputi Affirm. J 3, ECF No.
~ 13-3 at 7-8.)

On July 5, 2017, Costco filed a notice of
removal in this Court, arguing that the Court
has original jurisdiction under 28 U.S.C.
'§ 1332 because there is complete diversity
between Costco and petitioner, and the

Case 1:19-cv-01984-RML Document 11-10 Filed 05/03/19 Page 4 of 9 PagelD #: 213

Suffolk County respondents are merely
nominal parties. (Notice of Removal
{{ 4-10.)

.Petitioner filed the instant motion to
remand on July 31, 2017, asserting that the
Court must remand this proceeding under 28
U.S.C. § 1447(c) because there is no.
diversity jurisdiction and Costco’s notice of
removal is otherwise procedurally defective.
(ECF No. 13.) On September 8, 2017,
respondent Costco opposed petitioner’s
motion to remand and cross-moved to
dismiss the petition on the basis that the
petition improperly seeks _ pre-action
disclosure in violation of Federal Rule of
Civil Procedure 27. (ECF No. 14.)
Petitioner submitted an affidavit in
opposition to Costco’s cross-motion and in
further support of its motion to remand on
September 18, 2017 (Aff. in Opp. to Cross-
Mot., ECF No. 15), and Costco replied on
September 27, 2017 (Reply Decl., ECF No.
16). Oral argument was held on October 5,
2017. The Court has fully considered the
parties’ submissions.

Il. STANDARD OF REVIEW
A. Motion to Remand

Generally, a case may be removed from
state court to federal court “only if it could
have originally been commenced in federal
court on either the basis of federal question
jurisdiction or diversity jurisdiction.”
Citibank, N.A. v. Swiatkoski, 395 F. Supp.
2d 5, 8 (E.D.N.Y. 2005) (citing 28 U.S.C.
§ 1441(a)); see also 28 U.S.C. § 1441. Ifa
federal district court determines that it lacks
subject matter jurisdiction over a case
removed from state court, the case must be
remanded. 28 U.S.C. § 1447(c). “When a
party challenges the removal of an action
from state court, the burden falls on the
removing party to establish its right to a
federal forum by competent proof.” Jn re
Methyl Tertiary Butyl Ether (“MTBE ")

 
Prods. Liab. Litig., No. 1:00-1898, MDL
1358 (SAS), M 21-88, 2006 WL 1004725, at
*2 (S.D.N.Y. Apr. 17, 2006) (internal
quotation marks and citations omitted).
Further, “[iJn light of the congressional
intent to restrict federal court jurisdiction, as
well as the importance of preserving the
independence of state governments, federal
courts construe the removal _ statute
narrowly, resolving any doubts against
removability.” Lupo v. Human Affairs Int’l,
Inc., 28 F.3d 269, 274 (2d Cir. 1994)
(quotation marks and citation omitted);
accord Fed. Ins. Co. v. Tyco Int'l Ltd., 422
F. Supp. 2d 357, 367-68 (S.D.N.Y. 2006).

B. Diversity Jurisdiction

It is axiomatic that federal courts only
have diversity jurisdiction when there is
complete diversity between the parties—that
is, when all plaintiffs are citizens of different
states from all defendants. See 28 U.S.C.
§ 1332; Lincoln Prop. Co. v. Roche, 546
U.S. 81, 89 (2005); Advani Enters., Inc. v.
Underwriters at Lloyds, 140 F.3d 157, 160
(2d Cir. 1998). In other words, if any
plaintiff shares citizenship of the same state
as any defendant, complete diversity does
not exist, and diversity jurisdiction is
lacking. However, as the Second Circuit has
made clear, “a plaintiff may not defeat a
federal court’s diversity jurisdiction and a
defendant’s right of removal by merely
‘joining as defendants parties with no real
connection with the controversy.”
Pampillonia v. RJR Nabisco, Inc., 138 F.3d
459, 460-61 (2d Cir. 1998). Furthermore, in
order for there to be diversity jurisdiction,
the amount in controversy must exceed
$75,000. See 28 U.S.C. § 1332(a).

In analyzing whether subject matter
jurisdiction exists, the Court is permitted to
look to materials outside of the pleadings.
See Bldg. & Constr. Trades Council of
. Buffalo, N.Y. & Vicinity v. Downtown Dev.,

Case 1:19-cv-01984-RML Document 11-10 Filed 05/03/19 Page 5 of 9 PagelD #: 214

Inc., 448 F.3d 138, 150 (2d Cir. 2006)
(“Although [the district court’s] ruling
required [it] to look outside the pleadings, a
court has discretion to do so when
determining whether it has subject matter
jurisdiction.” (citing Luckett v. Bure, 290
F.3d 493, 496-97 (2d Cir. 2002))); see also
Pampillonia, 138 F.3d at 461-62 (looking to
affidavits accompanying removal petition to
determine whether party had been
fraudulently joined). “Such materials can
include documents appended to a notice of
removal or a motion to remand that convey
information essential to the court’s
jurisdictional analysis.” Romano v.
Kazacos, 609 F.3d 512, 520 (2d Cir. 2010)
(collecting cases).

III. | DISCUSSION
A. Removal of § 3102(c) Proceeding

As a threshold matter, the Second
Circuit has not decided the question of
whether a petition for pre-action disclosure
pursuant to N.Y. C.P.L.R. § 3102(c) is
subject to removal to federal court under
28 U.S.C. § 1441. Lower courts in different
circuits have reached different conclusions
regarding whether pre-action disclosure
proceedings are removable. Compare
Dublin Worldwide Prods. (USA), Inc. v. Jam
Theatricals, Ltd., 162 F. Supp. 2d 275, 277-
78 (S.D.N.Y. 2001) (C.P.L.R. § 3102(c)
proceedings are “ancillary to an existing
cause of action” and therefore subject to
removal), and Christian, Klein, & Cogburn
v. Nat'l Assoc’n of Secs. Dealers, Inc., 970
F. Supp. 276, 278 (S.D.N.Y. 1997)
(C.P.L.R. § 3102(c) petition subject to
removal if it qualifies as an “initial
pleading” that sets forth a claim for relief),
with Mayfield-George v. Texas Rehab.
‘Comm’n, 197 F.R.D. 280, 282-84 (ND.
Tex. 2000) (petition for pre-suit discovery

- was “not a ‘civil action’ under § 1441(b)

because it assert[ed] no claim or cause of

 
Case 1:19-cv-01984-RML Document 11-10 Filed 05/03/19 Page 6 of 9 PagelD #: 215

action upon which relief c[ould] be
granted”), In re Hinote, 179 F.R.D. 335, 336
(S.D. Ala. 1998) (pre-action discovery
petition not a civil action and thus not
removable), and Manhasset Office Grp. v.
Banque Worms, No. 87 CV 3336, 1988 WL
102046, at *1 (E.D.N.Y. Sept. 20, 1988)
(removal of C.P.L.R. § 3102(c) petition was
“premature and improper” because “no
action was commenced, and no pleadings or
summons were served”).

Here, however, the Court need not, and
does not, address this issue, because even
assuming arguendo that a N.Y. CPLR.
§ 3102(c) pre-action disclosure proceeding
can be subject to removal, there is no subject
matter jurisdiction over this particular
proceeding and, therefore, it is not
removable under 28 U.S.C. § 1441.

B. Diversity Jurisdiction

Costco argues that the Court has original
jurisdiction over this matter under 28 U.S.C.
§ 1332 because it involves a controversy
between diverse citizens: (1) petitioner, a
citizen of New York State, and (2) Costco, a
corporation incorporated and with its
principal place business in Washington
State.” For the reasons that follow, the
Court concludes that respondents have failed
to establish that there is diversity jurisdiction
in this action.

First, there is no diversity in the pre-

action disclosure proceeding itself because
petitioner and the Suffolk County
respondents are both New York | State
citizens. Respondent Costco argues that the

 

? Costco does not argue that there is federal question
jurisdiction under 28 U.S.C. § 1331. The Court
likewise concludes that there is neither federal
question jurisdiction at this time, nor is there any
argument that federal question jurisdiction would
exist when the potential complaint in the underlying
personal injury action is filed. Accordingly, the only
issue is whether diversity jurisdiction exists.

Suffolk County respondents should be
disregarded for purposes of diversity
Jurisdiction because they are merely nominal
parties. The Court disagrees.

Nominal parties are “‘those that have no
personal stake in the outcome of the
litigation and who are not necessary to an
ultimate resolution.’” Fed. Ins. Co., 422 F.
Supp. 2d at 388-89 (S.D.N.Y. 2006)
(quoting McAlpin v. RLI Ins. Co., 320 F.
Supp. 2d 42, 43 (W.D.N.Y. 2004)). “The
question of whether a party is nominal
appears to be governed by essentially the
same legal standard as whether a party is
fraudulently joined.” Jd. at 389. The
removing party “‘must demonstrate, by clear
and convincing evidence, either that there
has been outright fraud committed in the
plaintiff's pleadings, or that there is no
possibility, based on the pleadings, that the
plaintiff can state a cause of action against
the non-diverse defendant in state court.’”
Whitaker v. Am. Telecasting, Inc., 261 F.3d
196, 207. (2d Cir. 2001) (quoting
Pampillonia, 138 F.3d at 461). In addition,
the removing party bears “a heavy burden,”
and “all factual and legal issues must be
resolved in favor of the [non-removing
party].” Pampillonia, 138 F.3d at 460-61.

Here, there is no allegation of fraud, and
the Suffolk County respondents are certainly
not nominal parties within the pre-action
disclosure proceeding itself. The: petition
initiating the § 3102(c) proceeding seeks

“911 emergency calls, recordings, and

transmissions from the Suffolk County
respondents in order to “assist in
ascertaining potential defendants to
[petitioner’s] claim, and to identify and
preserve material information for use at the
trial of that claim.” (Pet. §§ 2, 17.)
Petitioner asserts that he served a Freedom
of Information Law request on the SCPD
seeking the 911 recordings, -and that the
SCPD denied the request and refused to

 
provide this information without a court
order. (Aff. in Supp. of Pet. and O.S.C.
1] 7-8, ECF No. 1-1 at 23.) Moreover, in
response to the order to show cause, the
Suffolk County Attorney’s Office submitted
an affirmation on behalf of the SCPD stating
that it would produce the 911 recordings and
transmissions within the custody of the
SCPD if ordered by the court. (Caputi Aff.
{| 3.) Accordingly, the Suffolk County
respondents are certainly _ interested
stakeholders in the pre-action disclosure
proceeding, and they, therefore, are not
nominal parties to that proceeding.

Costco asserts that the Suffolk County
respondents are nominal parties because,
according to Costco, no cause of action can
be asserted against them in connection with
petitioner’s alleged injury inside the Costco
warehouse. Thus, Costco contends that the
Court should disregard the Suffolk County
respondents and look to the underlying
cause of action when analyzing whether
there is diversity jurisdiction. However,
even assuming arguendo that the Court
analyzed the underlying cause of action to
' determine whether diversity jurisdiction
exists, it is entirely unclear at this juncture
whether the future underlying personal
injury lawsuit would have complete
diversity.

In particular, petitioner asserts that there
could be parties other than Costco to the
underlying ‘action, such as the owners,
manufacturers, suppliers, and/or
configurators of the skids or display, and
that such parties might be citizens of New
York State, thus destroying diversity
jurisdiction. (See Aff. of Skip LeBlang in
Supp. of Mot. to Remand { 6, ECF No. 13-1
at 3-4.) Indeed, one of the purposes of
initiating the § 3102(c) proceeding was to
obtain discovery in order to make that
determination.

Case 1:19-cv-01984-RML Document 11-10 Filed 05/03/19 Page 7 of 9 PagelD #: 216

In response, as noted above, Costco does
not suggest that plaintiffs counsel is
attempting, in bad faith, to evade discovery
tules by seeking pre-action disclosure.
Instead, Costco claims that removal based
on diversity jurisdiction is warranted
because it would be impossible in this case
for petitioner to file an action in connection
with petitioner’s alleged injury against any
party other than Costco. However,
petitioner cited multiple personal injury
cases involving Costco and skids (or pallets)
where parties other than Costco were
implicated. (See id. (citing Fede v. Costco
Wholesale Corp., Index No. 103168/05
(JJM), 2010 N.Y. Misc. LEXIS 1390 (N.Y.
Sup. Ct. Jan. 25, 2010); Abdelmessih v.
Costco Wholesale, No. 102314/08 (PGM),
2010 WL 2670792 (N.Y. Sup. Ct: July 2,
2010)).)? In addition, based on these and
other cases, petitioner identified certain
entities other than Costco that manufacture,
own, and/or supply the skids, and according
to petitioner, three of the companies of
which petitioner is aware are. either
incorporated in New York or have a
principal place of business in New York.
(See id.) Although Costco claimed at oral
argument that Costco has exclusive control
over the skids at the Costco warehouse
where the incident took place and that any
potential liability in a future personal injury
lawsuit would lie with Costco alone, it did
not submit any evidence to support this
assertion. Moreover, there is no indication

 

3 At oral argument, petitioner also indicated that there
were personal injury cases against Costco where
Costco brought third-party claims against other
parties, such as manufacturers, owners, suppliers,
and/or configurators of skids. The cases cited in the
LeBlang Affidavit in support of petitioner’s motion
to remand do not specifically indicate that Costco
was the entity suing those third-parties. However,
counsel for Costco did not deny that such cases
existed. In any event, the Court need not, and does
not, consider this additional factual assertion in
deciding the instant motion.

 
‘that plaintiff has access to this purported
information and, in part, he is seeking
discovery in the state court proceeding in
order to identify potential additional
defendants. In short, it is far from clear
based upon the current record that Costco
would be the only defendant in the
underlying personal injury action, and it is
certainly plausible (at this stage) that a non-
diverse defendant would be part of that
potential future action. Accordingly, even
assuming arguendo that the Court were to
agree with Costco that the Court should
exercise subject’ matter jurisdiction over a
pre-action disclosure proceeding if it were
clear that federal subject matter jurisdiction
_ Would exist in the future underlying lawsuit,
that is not the situation here. Based upon the
current record, it would be entirely plausible
that this Court would be exercising subject
matter jurisdiction over a pre-action
disclosure proceeding with non-diverse
parties, in connection with a future
underlying personal injury action for which
no diversity jurisdiction may exist. Under
these circumstances, a federal court’s
premature involvement in any aspect of this
dispute is contrary to the well-settled
parameters for federal subject matter
jurisdiction and, if permitted, could
unnecessarily interfere with the clear
province of the state courts to resolve purely
state law claims involving non-diverse
parties.

Finally, although Costco relies heavily
on two cases where N.Y. C.P.L.R. § 3102(c)
proceedings were removed to federal
court—Dublin Worldwide Productions
(USA), Inc. v. Jam Theatricals, Ltd., 162 F.
Supp. 2d 275 (S.D.N.Y. 2001) and
Christian, Klein & Cogburn y. National
Ass’n of Securities Dealers, Inc. 970 F.
Supp. 276 (S.D.N.Y. 1997)—those cases are
clearly distinguishable because, in both
cases, it was apparent that federal
jurisdiction existed in the future underlying

Case 1:19-cv-01984-RML Document 11-10 Filed 05/03/19 Page 8 of 9 PagelD #: 217

action. In Dublin, it was abundantly clear
that diversity jurisdiction would exist in the
future underlying action, 162 F: Supp. at
276-78 (finding it “was obvious” that there
was federal subject matter jurisdiction over
the potential causes of action due to
diversity), and in Christian, Klein, &
Cogburn, petitioner invoked federal
securities law as a basis for the pre-
complaint discovery, which made clear that
federal question jurisdiction would exist in
the contemplated underlying lawsuit, 970 F.
Supp. at 278. Here, by contrast, not only is
the pre-action disclosure proceeding non-
diverse, but the potential underlying cause
of action may also be non-diverse. This
situation is similar to that in Bryan v.
America West Airlines, where the court

' granted petitioner’s motion to remand when

the respondent had “removed what, once a
complaint is filed, will likely be a garden
variety state personal injury claim which
implicates ‘no substantive federal law” and
the “requested discovery is likely to reveal
that one of the contemplated parties will
destroy complete diversity, thereby
eliminating any basis for federal
jurisdiction.” 405 F. Supp. 2d 218, 222
(E.D.N.Y. 2005).-

As noted above, if the Court were to
exercise jurisdiction over this non-diverse,
pre-action disclosure proceeding, it could be
involving itself in a case that ultimately has
no federal interests. Accordingly, even
assuming arguendo that a_ pre-action
disclosure proceeding can be removed to
federal court, the Court concludes that it
does not have subject matter jurisdiction
over this particular pre-action disclosure
proceeding.*

 

* Petitioner also asserts that this case should be
remanded on the basis that Costco’s notice of
removal is procedurally defective under 28 U.S.C.
§§ 1446(a) and 1446(b)(2)(A) and Local Rule 81,
because, inter alia, the Suffolk County respondents

 
Case 1:19-cv-01984-RML Document 11-10 Filed 05/03/19 Page 9 of 9 PagelD #: 218

IV. CONCLUSION

For the foregoing reasons, pursuant to 28
U.S.C. § 1447(c), petitioner’s motion to
remand for lack of federal diversity
Jurisdiction is granted. Given the lack of
jurisdiction, Costco’s motion to dismiss is .
denied as moot. The action is hereby
remanded to the Supreme Court of the State
of New York, County of Suffolk. This
decision is without prejudice to removal of
any future underlying personal injury action
if diversity jurisdiction exists in that case.

SO ORDERED.

SEPH F. BIANCO
Anited States District Judge

Dated: December 4, 2017
Central Islip, NY

EK

Petitioner is represented by Skip Alan
LeBlang, 325 Broadway, Suite 402, New
York, New York 10007.

Respondent Costco is represented by Allison

C. Leibowitz and Sal F. DeLuca ‘of
Simmons Jannace .DeLuca LLP., 43

Corporate Drive, Hauppauge, New York -
11788.

 

neither. joined nor consented to the removal petition.
In response, Costco argues that it did not need the
Suffolk County respondents’ consent for removal
because they are merely nominal parties. In light of
the Court’s conclusion that this action must be
remanded because Costco has failed to establish
diversity jurisdiction, the Court need not, and does
not, address this argument.

 
